Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:18-cv-81061-BLOOM

  FUNDING METRICS, LLC

           Plaintiff,

  vs.

  DECISION ONE DEBT RELIEF, LLC;
  D1 SERVICING GROUP, LLC;
  VERITAS LEGAL PLAN, INC.;
  ANGELO ANZALONE; SARA ANZALONE;
  CHRIS CARROLL; VICTOR CASTALDO;
  MARIO CHAVOYO; RAYMOND CIERVO
  MATTHEW FRANK; JESSE ROSS;
  REY RUIZ; JOHN SANDOVAL;
  STEVEN SCORSONE; DWAYNE SMITH;
  and JOHN ZINICOLA,

        Defendants.
  ___________________________________________/

          DEFENDANTS, VERITAS LEGAL PLAN, INC., ANGELO ANZALONE,
           SARA ANZALONE, VICTOR CASTALDO, AND DWAYNE SMITH’S,
      MOTION TO DISMISS COUNTS I, II, IV, V, AND VI OF PLAINTIFF’S COMPLAINT

           Defendants, Veritas Legal Plan, Inc. (“Veritas”), Angelo Anzalone (“A. Anzalone”), Sara

  Anzalone (“S. Anzalone”), Victor Castaldo (“Castaldo”), and Dwayne Smith (“Smith”)

  (collectively, the “Veritas Defendants”) by and through undersigned counsel, hereby move this

  Court to dismiss Counts I, II, IV, V, VI of the Complaint 1 [D.E. 1] filed by Plaintiff, Funding

  Metrics, LLC (“Plaintiff”), and, in support state as follows:




  1
    Count III of the Complaint is directed towards the “Decision One Defendants” (as defined in the
  Complaint). On September 20, 2018, counsel for Plaintiff confirmed, via email, that Smith was
  inadvertently included in the definition of “Decision One Defendants” group. Accordingly, no
  response is required from Smith or any of the Veritas Defendants to Count III of the Complaint.

                                          Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000              3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129   FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 2 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 2

             I.       INTRODUCTION

           On August 10, 2018, Plaintiff filed a six count Complaint. Five of the counts are directed

  against one or more of the Veritas Defendants (as well as other defendants), and purport to allege:

  a claim under the Racketeer Influenced and Corrupt Organization Act (“RICO,” 18 U.S.C. §§

  1961-1968) (Count I); a claim under the Florida RICO (Racketeer Influenced and Corrupt

  Organization) Act, Section 895.03(3), Florida Statutes, (Count II); a claim for conspiracy to

  tortiously interfere with contractual relationships (Count IV); a claim for conversion (Count V);

  and a claim for fraudulent transfer (Count VI). For the reasons discussed below, Counts I, II, IV,

  V, and VI against the Veritas Defendants should be dismissed.

             II.      SUMMARY OF THE COMPLAINT

           Plaintiff is in the business of purchasing the accounts receivable of merchants—commonly

  referred to as merchant cash advance funding. Compl. at ¶ 2. Defendant Decision One Debt Relief,

  LLC (“Decision One”) is a debt relief company that, among other things, allegedly renegotiates

  and restructures merchants’ agreements with Plaintiff and other funding companies. Id. According

  to Plaintiff’s Complaint, Defendant D1 Servicing Group, LLC (“D1 Servicing”) is an alter ego of

  Decision One and offers the same services of Decision One. Id. at ¶ 48. Veritas is a prepaid legal

  services provider. Id. at ¶ 4.

           The crux of Plaintiff’s Complaint is that Decision One fraudulently presents itself as debt

  relief company able to renegotiate and restructure merchant agreement between merchants and

  Plaintiff and other funding companies. Id. at ¶ 2. Plaintiff alleges that Decision One identifies

  merchants under contract with Plaintiff through mailers, cold calls, and online advertising, and

  that, through misleading and/or false representations, promises that, with Decision One’s help,

  merchants will save money on those contracts by defaulting on them. Id at ¶¶ 2 and 35. Plaintiff



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 3 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 3

  further alleges that Decision One offers merchants access to a prepaid legal plan, through Veritas,

  in the event funding companies such as Plaintiff initiate litigation against the merchant. Id. at ¶2.

  There are no allegations anywhere in the Complaint that any of the Veritas Defendants had any

  involvement in identifying or procuring any merchants.

           Plaintiff further alleges that Decision One, through its employees, interfered with

  Plaintiff’s contractual relationships by advising certain merchants to close their bank accounts,

  change their business name, and stop making payments to Plaintiff in order for Decision One to

  renegotiate their debt with Plaintiff. Id. ¶ 36 – 40. There are no allegations in the Complaint that

  any of the Veritas Defendants knew of, or otherwise assisted in providing any such advice to

  merchants.

             III.     LEGAL STANDARD

           The purpose of a motion to dismiss under Rule 12(b)(6) is to test the sufficiency of a

  plaintiff’s claim for relief. See Ventrassit Ply. Ltd. v. Heartware, Inc., 377 F.Supp. 2d 1278, 1285

  (S.D.Fla. 2005). The court must determine whether, assuming all facts alleged in a complaint are

  true, a cause of action exists. Mills v. Foremost Ins. Co., 511 F.3d 1300, 1303 (11th Cir. 2008).

  Although when considering a motion to dismiss, the court must construe the complaint in the light

  most favorable to the plaintiff, a plaintiff's obligation to provide the grounds for an entitlement to

  relief requires “more than labels and conclusions, and a formulaic recitation of the elements of a

  cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Furthermore,

  the plaintiff’s factual allegations “must be enough to raise a right to relief above the speculative

  level.” Id. Stated differently, a complaint must contain enough facts to indicate the presence of the

  required elements. See State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

  Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1315 (S.D. Fla. 2017) (citing Watts v. Fla. Int’l Univ.,



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 4 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 4

  495 F.3d 1289, 1302 (11th Cir. 2007)). Dismissal can be based on the lack of a cognizable legal

  theory or the absence of sufficient facts alleged. See, e.g., UMG Recordings, Inc. v. Shelter Cap.

  Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013).

             IV.      ARGUMENT

                    A. Plaintiff Does Not and Cannot State A Plausible Claim For Violation Of
                       §18 U.S.C. 1962(c) (Count I) Against the Veritas Defendants.

            To state a claim under section 1962(c), a plaintiff must allege: “(1) the existence of an

  enterprise; (2) that the enterprise affected interstate commerce; (3) that the defendants were

  employed by or associated with the enterprise; (4) that the defendants participated . . . in the

  conduct of the affairs of the enterprise; and (5) that the defendants participated through a pattern

  of racketeering activity.” U.S. v. Starrett, 55 F.3d 1525, 1541 (11th Cir. 1995). A plaintiff who

  seeks to allege a RICO claim must specifically identify, and factually plead, each element of a

  viable RICO claim.

           Here, Plaintiff brings its claim under Section 1962(c), which provides that: “it shall be

  unlawful for any person employed by or associated with any enterprise engaged in, or the activities

  of which affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in

  the conduct of such enterprise's affairs through a pattern of racketeering activity or collection of

  unlawful debt.” As more fully set forth below, Plaintiff’s 1962(c) claim is fatally flawed and must

  be dismissed with prejudice.

                           1. Plaintiff Has Not—And Cannot—Plead The Existence Of A Valid
                              “Association-In-Fact” Enterprise.

           A RICO enterprise under Section 1962(c) can be either a “single person or entity” or an

  “association-in-fact” enterprise, which is “any union or group of individuals associated in fact

  although not a legal entity,” and further defined by the Supreme Court as a “group of person



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 5 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 5

  associated together for a common purpose or engaged in a court of conduct.” United States v.

  Turkette, 452 U.S. 576, 583 (1981). The Eleventh Circuit has held that in civil cases this “group

  of persons associated together” may not include “non-living entities,” such as corporate entities.

  Lockheed Martin Corp. v. Boeing Co, 357 F. Supp. 2d 1350, 365 (M.D. Fla. 2005) (finding that

  the plaintiff's “claims of legitimate associations-in-fact fail for the additional reason that they are

  alleged to include corporations and government agencies”) (citing U.S. v. Hartley, 678 F.2d 961,

  989 (11th Cir. 1982) overruled in part on other grounds by U.S. v. Goldin Industries, Inc., 219

  F.3d 1268 (11th Cir. 2008)). Since the Eleventh Circuit's decision in Hartley, a panel of the

  Eleventh Circuit ruled, contrary to Hartley, that an association-in-fact enterprise may include

  corporations and other non-living entities. U.S. v. Navarro-Ordas, 770 F.2d 959 (11th Cir. 1985).

  However, Hartley remains dispositive under the Eleventh Circuit’s prior precedent rule, which

  provides that, when an intra-circuit conflict exists, “the earliest panel opinion resolving the issue

  in question binds the circuit until the court resolves the issue en banc.” U.S. v. Dailey, 24 F.3d

  1323, 1327 (11th Cir. 1994). In overruling Hartley on other grounds, the Goldin court did not

  address the issue of whether associations-in-fact may be comprised of corporations or other non-

  living entities and therefore, that aspect of the Hartley decision remains controlling. Goldin, 219

  F.3d at 1271.

           In the present case, Plaintiff alleges that the 1962(c) enterprise is an association-in-fact

  enterprise made up of “Decision One and its chief executive officer, John Sandoval, Veritas and

  its founder, Angelo Anzalone (the “Decision One Enterprise”). Compl. at ¶ 67. Decision One and

  Veritas however, are “non-living entities” and, as a matter of law, cannot be part of an association-

  in-fact enterprise. As such, Plaintiff has failed to plead the existence of a valid “association-in-

  fact” and its Section 1962(c) claim should be dismissed with prejudice.



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 6 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 6

                           2. The Complaint Fails to Allege a RICO “Enterprise” Separate and
                              Apart From RICO Defendants Themselves, or Separate and Apart
                              from the Purported Underlying Racketeering Activity.

           The Complaint fails to allege an “enterprise,” because it does not allege any association (a)

  distinct from the Defendants themselves, or (b) distinct from the alleged underlying racketeering

  activity. It is well-settled that a RICO complaint must allege an “enterprise” that is distinct from

  the “persons” allegedly committing the underlying racketeering acts. See, e.g., U.S. v. Goldin

  Indus., 219 F.3d 1268, 1270-71 (11th Cir. 2000). This holding reflects “Congress’ intention in §

  1962(c) to target a specific variety of criminal activity, ‘the exploitation and appropriation of

  legitimate businesses by corrupt individuals.’” Goldin, 219 F.3d at 1270 (quoting Yellow Bus

  Lines, Inc. v. Drivers, Chauffeurs & Helpers Local Union 639, 883 F.2d 132, 139 (D.C. Cir.

  1989)). A failure to distinguish the enterprise from the individual defendants mandates dismissal

  of RICO claims. Florida Evergreen Foliage v. E.I. Dupont De Nemours and Co., 336 F. Supp. 2d

  1239, 1260-61 (S.D. Fla. 2004). Moreover, an “enterprise,” being a distinct functioning entity,

  must exist separate from the alleged underlying racketeering activity. Millette v. DEK

  Technologies, Inc., No. 08-60639-CV, 2008 WL 5054741, at *4-5 (S.D. Fla. Nov. 25, 2008)

  (dismissing RICO claims where alleged enterprise comprised one scheme directed at limited

  number of victims, because RICO enterprise is something more than group conspiring to commit

  fraud); Von Grabe v. Sprint PCS, 312 F. Supp. 2d 1285, 1309 (S.D. Cal. 2003) (RICO enterprise

  must exist independently from racketeering activity in which enterprise engages, and because only

  ongoing “enterprise” and not ad hoc association is actionable, plaintiff must allege facts

  substantiating distinct function wholly unrelated to racketeering activity).

           In the instant case, Plaintiff's RICO claims fail because the “enterprise”, as alleged in the

  Complaint, has no existence separate and apart from Decision One’s own alleged affairs (i.e.



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 7 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 7

  procuring clients for its debt relief business). See Goldin Indus., Inc., 219 F.3d at 1270-71; Ageloff,

  318 F. Supp. 2d at 1159. “[M]erely alleging that the ‘Defendants conspired with each other and

  with others ...’ does not allege an enterprise either.” Palm Beach Cty. Envtl. Coal. v. Florida, 651

  F. Supp. 2d 1328, 1349 (S.D. Fla. 2009). If the purported “enterprise” is just a name for the acts

  alleged, as here, then it is not a RICO enterprise. See Jenkins v. Deutsche Bank Nat'l Trust Co.,

  No. 07-22463, 2009 U.S. Dist. LEXIS 129921, at *21-23 (S.D. Fla. Sept. 3, 2009) (dismissing

  RICO claim in part because “Plaintiff does not allege the existence of an enterprise, beyond the

  conclusory assertion that various Defendants ... form an association-in-fact”); see also Jenkins v.

  Deutsche Bank Nat'l Trust Co., No. 07-22463, 2009 U.S. Dist. LEXIS 129921, at *21-23 (S.D.

  Fla. Sept. 3, 2009) (dismissing RICO claim in part because “Plaintiff does not allege the existence

  of an enterprise, beyond the conclusory assertion that various Defendants ... form an association-

  in-fact”).

            The Complaint fails to allege an “enterprise” distinct from the alleged “racketeering

  activity.” Specifically, Plaintiff has alleged that the Decision One Enterprise functions by

  “emailing, mailing and/or calling merchants to persuade them to sign up and/or keep of (sic) the

  appearance that they will eventually receive service.” Compl. at ¶ 68 (emphasis added). Plaintiff

  then alleges that same racketeering activity as a basis for its RICO claim. Specifically, Plaintiff

  alleges that the racketeering activity consists of “mail and wire fraud, including Decision One’s

  calls, emails, and mailed correspondence” with Plaintiff’s merchants. Compl. at ¶ 68 (emphasis

  added).

            In sum, because the Complaint pleads a loose association-in-fact with a single goal and/or

  an identity indistinguishable from the alleged racketeering activity, it lacks an actionable

  “enterprise.” Accordingly, the RICO claims should be dismissed.



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 8 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 8

                           3. Plaintiff Fails To Plead That The Veritas Defendants Participated
                              In the Conduct Of The Enterprise.

           An “enterprise” is defined as including “any individual, partnership, corporation

  association or other legal entity, and any union or group of individuals associated in fact although

  not a legal entity.” 18 U.S.C. § 1961(4). To plead a RICO claim under Section 1962(c), the plaintiff

  must allege some agreement between the members of the enterprise to commit the predicate

  acts. U.S. v. Valera, 845 F.2d 923, 929-30 (11th Cir. 1988). Association with the enterprise,

  without more, is insufficient for violation of RICO. Id. Instead, “an individual must agree to

  participate in the affairs of the enterprise.” Id. (emphasis in original). “Agreement on an overall

  objective can be proved by either [(1)] an explicit agreement to participate in the enterprise or [(2)]

  circumstantial evidence showing that each defendant must necessarily have known that others

  were also conspiring to participate in the same enterprise through a pattern of racketeering

  activity.” Id.

           Plaintiff Complaint sets forth no factual allegation supporting either: (1) an explicit

  agreement among the four members of the association-in-fact enterprise or (2) a finding that the

  Veritas Defendants knew that the other alleged members were conspiring to participate in the

  alleged enterprise through a pattern of racketeering activity. Notably, the Complaint is also devoid

  of any allegation of any fraudulent or illegal communication between the Veritas Defendants and

  the merchants with whom Plaintiff allegedly contracted. 2 It is undisputed that the Veritas

  Defendants do not (i) identify the merchants under contract with Plaintiff, (ii) communicate with



  2
    The only communications alleged to occur between the merchants and the Veritas Defendants
  are as follows: (1) Veritas sent Lasting Income for Elderly (“LIFE”) a welcome email on June 2,
  2017 after LIFE retained Veritas, see Compl. at ¶ 53, (2) Castaldo emailed LIFE on January 30,
  2018 with contact information for the attorney who would be handling its dispute, see Compl. at ¶
  54, and (3) Smith sent Junior G.E.T. Enrichment Center (“Junior”) a welcome email on December
  1, 2017 after Junior retained Veritas, see Compl. at ¶ 60.

                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 9 of 20
  Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
  Page 9

  the merchants prior to being engaged by Decision One, (iii) send mailers or flyers to merchants,

  or (iv) advise the merchants on how to handle their respective contracts with Plaintiff. Rather, the

  allegations in the Complaint regarding those activities are directed only to Decision One. See

  Compl. at ¶¶ 34, 35, 39, and 40. There is no allegation that any of the Veritas Defendants agreed to

  participate in the affairs of the enterprise.

           All of Plaintiff’s allegations center around Decision One’s activities as a “Debt Relief”

  Company—not Veritas’s activities as a prepaid legal services provider. See Compl. at ¶¶ 34-49.

  In fact, Plaintiff’s alleged RICO claim centers entirely on how it “lost over a million dollars in

  collections from merchants induced by Decision One’s deceptive promises to repudiate their

  obligations to Plaintiff.” Compl. at ¶ 72 (emphasis added). There is no allegation that the Veritas

  Defendants knew that the other alleged members of the Decision One Enterprise were conspiring

  to participate in the alleged enterprise through a pattern of racketeering activity, nor is there any

  allegation of an agreement to participate in the affairs of the alleged enterprise.

           Moreover, a defendant must have not only “participate[d] in the operation or management

  of the enterprise itself,” but must also have “some part in directing the enterprise’s affairs.” Reves

  v. Ernst & Young, 507 U.S. 170, 179, 183 (1993). Liability “depends on showing that the

  defendants conducted or participated in the conduct of the ‘enterprise's affairs,’ not just

  their own affairs.” Id. at 185(quoting § 1962(c)). Here, Plaintiff alleges in conclusory fashion that

  “each of the Defendants participate in the operation and management of the Decision One

  Enterprise by emailing, mailing, and/or calling merchants to persuade them to sign up and/or to

  keep of the appearance that they will eventually receive service.” Compl. at ¶ 68. This allegation

  is inconsistent with the rest of the Complaint, which describes how Decision One allegedly

  persuaded merchants to sign up for the Decision One’s debt relief plan through mailers, calls,



                                              Marko & Magolnick, P.A.
  TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 10 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 10

   advertising, and emails. See Compl. at ¶ 50. In fact, there is not a single allegation as to any of the

   Veritas Defendants having had some part in directing the alleged enterprise’s affairs. For example,

   the only mention of S. Anzalone vis-à-vis Plaintiff’s RICO claim is that she was the Chief

   Operating Officer of Veritas. Compl. at ¶ 13. A. Anzalone is mentioned in the context of his

   knowledge regarding the debt relief and prepaid legal service plan industries. See Compl. at ¶¶

   4,12, and 46. Lastly, the only mention of Castaldo and Smith is that they sent a welcome email

   and contact information for an attorney to a merchant. See Compl. at ¶¶ 54, 60. These allegations

   describe the Veritas Defendants’ actions in conducting Veritas’s own affairs, not those of a sperate

   enterprise. Veritas, a provider of prepaid legal services, does not become subject to a RICO claim

   by conducting its own affairs. See Super Vision Int'l, Inc. v. Mega Int'l Commercial Bank Co., 534

   F. Supp. 2d 1326, 1338 (S.D. Fla. 2008) (“bankers do not become racketeers by acting like

   bankers”) (quotations omitted). Even taking the allegations in the Complaint as true, no reasonable

   inference can be made that the Veritas Defendants directed the enterprise’s affairs, and not just

   their own affairs.

            Plaintiff has failed to plead that the Veritas Defendants participated and/or directed the

   conduct of the alleged enterprise, and, as such, Plaintiff’s RICO claim in Count I should be

   dismissed as to the Veritas Defendants.

                            4. Plaintiff Fails To Allege A Pattern Of Racketeering Activity By The
                               Veritas Defendants.

            In its Complaint, Plaintiff fails to allege that any of the Veritas Defendants have engaged

   in a “pattern” of “racketeering activity.” To successfully plead a pattern of racketeering activity,

   Plaintiff must allege that: (1) the defendants committed two or more predicate acts within a ten-

   year time span; (2) the predicate acts were related to one another; and (3) the predicate acts

   demonstrated criminal conduct of a continuing nature. H.J., Inc. v. Northwest Bell Tel. Co., 492


                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 11 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 11

   U.S. 229, 239 (1989). The phrase “racketeering activity” is defined as including any act that is

   indictable under a lengthy list of federal criminal offenses, including the federal statutes

   prohibiting mail and wire fraud under 18 U.S.C. §§ 1341, 1343 3. See Special Purpose v. Prime

   One Capital Co., 202 F. Supp. 2d 1339 (S.D. Fla. 2002) (striking mail and wire

   fraud RICO claims). Plaintiff has not plead the elements required for even one mail fraud/wire

   fraud predicate RICO act against the Veritas Defendant—let alone the required two.

             In Braunstein, 2002 U.S. Dist. LEXIS 24853, the Court addressed the required elements

   that a RICO plaintiff must “plead and prove” for civil RICO predicated on mail fraud or wire

   fraud:

                     A plaintiff who asserts a RICO claim predicated on mail or wire fraud must
                     allege and prove: (1) that the defendant intentionally participated, (2) in a
                     scheme to defraud, (3) the plaintiff of money or property, (4) by means of
                     material misrepresentation, (5) using the mails or wires, (6) that the plaintiff
                     relied on a misrepresentation made in furtherance of the fraudulent scheme,
                     (7) that the misrepresentation would have been relied upon by a reasonable
                     person, (8) that the plaintiff suffered injury as a result of such reliance, and
                     (9) that the plaintiff incurred a specifiable amount of damages.

   (citing Sikes v. Teleline, Inc., 281 F.3d 1350, 1360-61 (11th Cir. 2002).

             Here, Plaintiff has not alleged, nor can it allege, that the Veritas Defendants participated in

   any mail or wire fraud. The only allegation that even references any “mail” sent by the Veritas

   Defendants involves a “welcome email.” See Compl. at ¶¶ 53-54. Nowhere in the Complaint has

   Plaintiff alleged that the “welcome email” was a misrepresentation, that the merchant (or Plaintiff)

   relied upon it, or that Plaintiff or merchant suffered an injury based on the merchant’s reliance on

   the welcome email. Again, Plaintiff’s alleged mail or wire fraud allegations all center on Decision

   One’s alleged conduct. Specifically, Plaintiff alleges that: “the interstate calls, emails, and mailed




   3
       Plaintiff fails to cite to any statute for the alleged “mail and wire fraud.”

                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 12 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 12

   correspondence between Decision One and those merchants form a pattern of wire and mail fraud

   that has continued for over a year and show no signs of abating.” Compl. at ¶ 50 (emphasis added).

            Because Plaintiff has not alleged a pattern of racketing activity by the Veritas Defendants,

   Plaintiff’s RICO claim in Count I should be dismissed as to the Veritas Defendants.

                             5. Plaintiff Has Not Alleged Injury Proximately Caused By a Pattern
                                of Racketeering Activity.

            Even if Plaintiff could allege an injury to its business or property, it also must allege that

   the claimed pattern of racketeering activity proximately caused an injury. See Simpson v.

   Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014). In this context, “proximate cause …

   requires ‘some direct relation between the injury asserted and the injurious conduct

   alleged.”’ Hemi Grp., LLC v. City of New York, 559 U.S. 1, 9 (2010) (quoting Holmes v. Sec.

   Investor Prot. Corp., 503 U.S. 258, 268 (1992)). To have standing to assert a claim under Section

   1962(c), the plaintiff's injury must have a direct relationship to the conduct prohibited by that

   section—i.e., the pattern of racketeering activity. See Anza v. Ideal Steel Supply Corp., 547 U.S.

   451, 457 (2006) (reasoning that the “proper interpretation of § 1964(c) required consideration of

   the statutory history, which revealed that ‘Congress modeled § 1964(c) on the civil-action

   provision of the federal antitrust laws, § 4 of the Clayton Act.’…[and] a ‘plaintiff's right to sue

   under § 4 requires a showing that the defendant's violation not only was a ‘but for’ cause of his

   injury, but was the proximate cause as well.’”); see also Holmes v. Sec. Investor Prot. Corp., 503

   U.S. 258, 268 (1992) (“[A] plaintiff who complain[s] of harm flowing merely from the misfortunes

   visited upon a third person by the defendant's acts [is] generally said to stand at too remote a

   distance to recover.”).

            Here, Plaintiff lacks standing to bring a RICO claim against the Veritas Defendants, as it

   has not alleged an injury to any tangible interest by reason of any act by any of the Veritas


                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 13 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 13

   Defendants. Instead, Plaintiff alleges that its “merchants owe Plaintiff over $1,000,000, which

   Plaintiff wither will never collect, or will collect only in part and after delay and added collection

   expenses caused by Decision One.” Compl. at ¶ 62 (emphasis added). This conclusory prediction

   that, but for Decision One’s—not the Veritas Defendants’—alleged conduct, Plaintiff would have

   collected over $1,000,000 from its merchants, alleges only an “injury to the mere expectancy

   interests or to an intangible property interest” which is insufficient to confer RICO standing. See

   Regions Bank v. J.R. Oil Co., LLC, 387 F.3d 721, 730 (8th Cir. 2004).

            Moreover, as discussed in Section IV.A.3 above, Plaintiff has not alleged any injury that

   directly flowed from any conduct of the Veritas Defendants via mail or wire fraud. Plaintiff’s

   failure to plead proximate cause independently deprives it of RICO standing. Accordingly,

   Plaintiff’s RICO claim in Count I must be dismissed.

                            6. The Alleged Mail and Wire Frauds Do Not Satisfy Rule 9(b)

            Plaintiff’s stated basis for its claim that the Veritas Defendants committed a predicate

   RICO act is Plaintiff’s allegation that “each of the Defendants participate in the operation and

   management of the Decision One Enterprise by emailing, mailing, and/or calling merchants to

   persuade them to sign up and/or to keep of the appearance that they will eventually receive

   service.” Compl. at ¶ 68. But this conclusory reference to “emailing, mailing, and/or calling

   merchants” is wholly insufficient to meet Rule 9(b)’s pleadings requirements, which requires

   Plaintiff to allege with respect to its substantive RICO allegations: “(1) the precise statements,

   documents, or misrepresentations made; (2) the time, place, and person responsible for the

   statement; (3) the content and manner in which these statements misled the Plaintiff; and (4) what

   the defendants gained by the alleged fraud.” Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283,




                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 14 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 14

   1291 (11th Cir. 2010). “The plaintiff must allege facts with respect to each defendant's

   participation in the fraud.” Id. (emphasis added)

            Plaintiff does not state what misrepresentations any of the Veritas Defendants made, how

   any alleged statement made by any of the Veritas Defendants (e.g. a welcome email) mislead

   Plaintiff or its alleged merchants, and what the Veritas Defendants gained by the (nonexistent)

   statements they allegedly made. As described, supra, the only mention of any statement made by

   any of the Veritas Defendants is a welcome email and an email providing contact information for

   an attorney from Smith and Castaldo. See Compl. at ¶¶ 53,54, 60. There is not a single allegation

   that A. Anzalone or S. Anzalone made any statements—let alone a false one—to Plaintiff’s

   merchants, because there are none. Even worse, Plaintiff does not provide a “precise statement,”

   “document,” or “misrepresentation made” in the alleged welcome email, nor does Plaintiff allege

   how an alleged welcome email mislead Plaintiff’s alleged merchants or what Smith or Castaldo

   gained by such an email. Accordingly, Count I must be dismissed.

                     B. Plaintiff Does Not and Cannot State A Plausible Claim For Violation of
                        Fla. Stat. § 895.03(3) (Count II) Against the Veritas Defendants.

            In Count II of the Complaint, Plaintiff alleges that the Veritas Defendants violated Section

   895.03(3), Florida Statutes. That section, however, is Florida’s criminal racketeering statute,

   under which no private right of action is available. Accordingly, for that reason alone Count II of

   Complaint should be dismissed.

            Assuming for purposes of this Motion, however, that Plaintiff intended to assert a claim

   under Florida’s civil racketeering statute (Fla. Stat. 772.103 et. seq.), that claim still fails for the

   reasons set forth in sections III.A.1-6, supra. See Jackson v. Bell South Telecommunications, 372

   F.3d 1250, 1263 (11th Cir. 2004)(“[I]nterpretation of Florida's RICO law is informed by case law

   interpreting the federal RICO statute ... on which Chapter 772 is patterned. Because Florida courts


                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 15 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 15

   often look to the Federal RICO decisions for guidance in interpreting and applying the act[,] the

   analysis we apply to the plaintiff’' federal RICO claims is equally applicable to their state RICO

   claims.”) (internal quotation marks and citations omitted); see also All Care Nursing Serv., Inc. v.

   High Tech Staffing Servs., Inc., 135 F.3d 740, 745 (11th Cir. 1998).

                     C. Plaintiff Does Not and Cannot State A Plausible Claim For Conspiracy For
                        Tortious Interference with Contract (Count IV) Against the Veritas
                        Defendants.

            Under Florida law, a cause of action for civil conspiracy requires: (1) an agreement

   between two or more parties; (2) to perform an unlawful act; (3) the doing of some overt act in

   pursuance of the conspiracy, and (4) damage to plaintiff as a result of the acts done under the

   conspiracy. Bray & Gillespie Mgmt. LLC v. Lexington Ins. Co., 527 F. Supp. 2d 1355, 1370 (M.D.

   Fla. 2007)(citing Fla. Fern. Growers Ass'n, Inc. v. Concerned Citizens of Putnam County, 616

   So.2d 562, 565 (Fla. 2d DCA 1993). “General allegations of conspiracy are inadequate.” World

   Class Yachts, Inc. v. Murphy, 731 So.2d 798, 799 (Fla. 4th DCA 1999). A complaint must “set

   forth clear, positive, and specific allegations of civil conspiracy.” Id. Moreover, “an actionable

   conspiracy requires an actionable underlying tort or wrong.” Bray & Gillespie Mgmt. LLC, 527 F.

   Supp. 2d at 1370. Here, the underlying claim tort is tortious interference with contract. The

   elements of tortious interference of a contract are (1) the existence of a contract to which a plaintiff

   is a party; (2) the defendant's knowledge of the contract; (3) the defendant's intentional

   procurement of the contractual breach; (4) the absence of justification or privilege; and (5) the

   plaintiff suffered damages from the breach. See Fernandez v. Haber & Ganguzza, LLP, 30 So. 3d

   644 (Fla. 3d DCA 2010).




                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 16 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 16

            In Count IV of the Complaint, Plaintiff alleges in conclusory fashion that “Defendants

   agreed to combine for the common purpose of interfering with Plaintiff’s contracts with

   merchants.” Compl. at ¶ 89. However, Plaintiff never even attempts to explain what “overt act” 4

   was allegedly committed by any of the Veritas Defendants. An “overt act” by definition is an active

   step in furtherance of the conspiracy. While there is no requirement that each co-conspirator

   commit acts in furtherance of the conspiracy, each conspirator must know of the scheme and

   assist in some way. MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 522 (Fla. 3d DCA

   2017), reh'g denied (Dec. 5, 2017), review denied sub nom. TD Bank, N.A. v. MP, LLC, SC18-34,

   2018 WL 1673416 (Fla. Apr. 6, 2018) (emphasis added).

            Here, Plaintiff only alleges a passive act by the Veritas Defendants. Specifically, Plaintiff

   alleges that “Veritas, Angelo Anzalone, Sara Anzalone, Castaldo and Smith furthered and

   facilitated the Decision One Defendants’ tortious interference with Plaintiff’s contracts with the

   merchants by permitting the Decision One Defendants to represent to merchants that Veritas

   would provide them with insurance against legal expenses, and by providing such putative

   insurance.” Compl. at ¶ 92 (emphasis added). Plaintiff fails to allege that each (or any) of the

   Veritas Defendants knew of the alleged scheme or that (or how) each (or any) of the Veritas

   Defendants assisted in the alleged scheme. Nowhere in the Complaint does Plaintiff allege any

   type of active or overt act in furtherance of an alleged conspiracy to tortiously interfere with the

   alleged contracts between Plaintiff and the merchants. Accordingly, Count IV for conspiracy for

   tortious interference with contract must be dismissed as to the Veritas Defendants.




   4
     An “overt act” in criminal law is an action which might be innocent itself but if part of the
   preparation and active furtherance of a crime, can be introduced as evidence of a defendant's
   participation in a crime. See https://dictionary.law.com/Default.aspx?selected=1426

                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 17 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 17

                     D. Plaintiff Does Not and Cannot State A Plausible Claim For Conversion
                        (Count V) Against Veritas.

            To state a claim for conversion, a plaintiff must allege (1) defendant’s unauthorized act (2)

   deprives plaintiff of his or her property permanently or for an indefinite time, and (3) the

   deprivation is inconsistent with plaintiff’s ownership interest in the property. See DePrince v.

   Starboard Cruise Srvcs., Inc., 163 So. 3d 586, 597 (Fla. 3d DCA 2015). Furthermore, for money

   to be the proper subject of conversion there must be an obligation to keep intact or deliver the

   specific money in question, so that such money can be identified. See Belford Trucking Co. v.

   Zagar, 243 So. 2d 646, 648 (Fla. 4th DCA 1970); see also Florida Dept. of Ins. v. Debenture

   Guar., 921 F.Supp. 750, 757 (M.D. Fla. 1996); Industrial Park Devel. Corp. v. Am. Exp. Bank,

   FSB., 960 F.Supp.2d 1363, 1366 (S.D. Fla. 2013). Money is only capable of identification where

   it is delivered at one time, by one act and in one mass, or where the deposit is special and the

   identical money is to be kept for the party making the deposit, or where wrongful possession of

   such property is obtained. Belford Trucking Co., 243 So. 2d at 648. In Walker v. Figarola, 59 So.

   3d 188, 190 (Fla. 3d DCA 2011), the Court stated:

                     The law in Florida is clear—a simple monetary debt generally cannot form
                     the basis of a claim for conversion or civil theft. See Gasparini v.
                     Pordomingo, 972 So. 2d 1053, 1055 (Fla. 3d DCA 2008) (“It is well-
                     established law in Florida that a simple debt which can be discharged by the
                     payment of money cannot generally form the basis of a claim for conversion
                     or civil theft.”).

            Here, the Complaint alleges nothing more than a monetary debt owed to it by its merchants.

   Plaintiff fails to allege that the money is identifiable or in any other way gives rise to a claim for

   anything more than a contract claim against its merchants for allegedly closing their bank accounts.

   See Belford Trucking Co., 243 So. 2d at 648 (Fla. 4th DCA 1970)(“[A]n action in tort is

   inappropriate where the basis of the suit is a contract, either express or implied.”); see also Compl.



                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 18 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 18

   at ¶ 97 (“The Merchant defaults on their agreement with Plaintiff by failing to pay Plaintiff when

   able and/or by cutting off Plaintiff’s access to the Merchants bank accounts, as Defendants (sic)

   counsel merchants to (sic) do.”). Based upon the foregoing, Plaintiff’s conversion claim must be

   dismissed as to the Veritas Defendants.

                     E. Plaintiff Does Not and Cannot State a Plausible Claim For Fraudulent
                        Transfer (Count VI) Against Veritas.

            “Every conveyance made without fair consideration when the person making it is a

   defendant in an action for money damages or a judgment in such an action has been docketed

   against him, is fraudulent as to the plaintiff in that action without regard to the actual intent of the

   defendant if, after final judgment for the plaintiff, the defendant fails to satisfy the judgment.” N.Y.

   Debt. & Cred. Law § 273-a. Section 273–a contains no language which requires that the transferee

   be a named defendant in the antecedent action for money damages that triggered the fraudulent

   conveyance. Sklaroff v. Rosenberg, 125 F. Supp. 2d 67, 74 (S.D.N.Y. 2000), aff'd, 18 Fed. Appx.

   28 (2d Cir. 2001). Liability is imposed on “parties who participate in the fraudulent transfer of a

   debtor's property and are transferees of the assets and beneficiaries of the conveyance.”

   Constitution Realty, LLC v. Oltarsh, 766 N.Y.S.2d 425, 427 (2003); see also Stochastic Decisions,

   Inc. v. DiDomenico, 995 F.2d 1158, 1172 (2d Cir. 1993)(“The New York Court of Appeals has

   made it clear that the pertinent provisions of the New York Debtor and Creditor Law provide a

   creditor's remedy for money damages against parties who participate in the fraudulent transfer of

   a debtor's property and are transferees of the assets and beneficiaries of the conveyance.)

            Here, Plaintiff alleges in conclusory fashion that its merchant, Your House, transferred

   funds to Veritas after a judgment was entered against Your House. See Compl. at ¶ 108. However,

   Plaintiff’s claim against Veritas is belied by its own contradictory, yet specific, allegation in the

   same Complaint wherein Plaintiff alleges that Decision One—not Veritas—was the transferee and


                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 19 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 19

   beneficiary of the transfer, and that Decision One orchestrated the alleged transfer. Specifically,

   Plaintiff alleges:

                     [O]n November 15, 20 l 7, in a call with Raymond Ciervo of Decision One,
                     Plocki heard the usual sales pitch: Decision One would save him a lot of
                     money if he started paying it, changed his bank accounts to cut off Plaintiff,
                     and did not communicate with Plaintiff, and Decision One would go to work
                     for Your House right away. Persuaded, Plocki signed up, exchanging a
                     series of emails with Ciervo on November 22, 2017. Over the following
                     months Your House paid Decision One approximately $10,000 while not
                     paying Plaintiff. However, Decision One never accomplished anything for
                     Your House, which went into bankruptcy. Your House was out-of-pocket
                     $10,000, with no benefit, while Plaintiff suffered loss of business; loss of
                     income; delays in collection; increased collections costs; and attorney fees.

   Compl. at ¶ 61.

             Plaintiff’s fraudulent transfer claim against Veritas fails because it does not allege that

   Veritas (i) participated in the fraudulent transfer (ii) was the transferee of the assets, and (iii) was

   the beneficiary of the conveyance. Accordingly, Count VI must be dismissed as to Veritas.

             V.      CONCLUSION

             WHEREFORE, Veritas Legal Plan, Inc., Angelo Anzalone, Sara Anzalone, Victor

   Castaldo, and Dwayne Smith respectfully request that the Court enter an Order dismissing Counts

   I, II, IV, V, and VI of the Complaint, with prejudice, and for such further relief deemed just and

   proper.

             Dated: October 15, 2018.




                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
Case 9:18-cv-81061-RKA Document 31 Entered on FLSD Docket 10/15/2018 Page 20 of 20
   Funding Metrics, LLC v. Decision One Debt Relief, LLC et al.                         Case No.: 1:18-cv-81061-BLOOM
   Page 20

                                                                    Respectfully submitted,

                                                                    MARKO & MAGOLNICK, P.A.
                                                                    Attorneys for Veritas Defendants
                                                                    3001 S.W. 3rd Avenue
                                                                    Miami, Florida 33129
                                                                    Telephone: (305) 285-2000
                                                                    Facsimile: (305) 285-5555

                                                                    By: /s/ Omar Ali-Shamaa
                                                                            Joel S. Magolnick
                                                                            Florida Bar No. 776068
                                                                            Magolnick@mm-pa.com
                                                                            Omar Ali-Shamaa
                                                                            Florida Bar No. 121461
                                                                            Omar@mm-pa.com



                                        CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 15, 2018, a true and correct copy of the foregoing

   document was filed electronically with the Clerk of the Court using CM/ECF. I also certify that

   the foregoing document is being served this day on all counsel of record either via transmission of

   Notices of Electronic Filing generated by CM/ECF, or in some other authorized manner for those

   counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                                              /s/Omar Ali-Shamaa
                                                                              Omar Ali-Shamaa




                                               Marko & Magolnick, P.A.
   TELEPHONE 305/285-2000                  3001 S.W. 3RD AVENUE, MIAMI, FLORIDA 33129               FACSIMILE 305/285-5555
